Cite as 2014 Ark. App. 26

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-13-159


JASON DOVE                                         Opinion Delivered   January 15, 2014
                                APPELLANT
                                                   APPEAL FROM THE CRITTENDEN
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR2011-1131, CR2011-1219]
STATE OF ARKANSAS
                                  APPELLEE         HONORABLE JOHN N.
                                                   FOGLEMAN, JUDGE

                                                   REBRIEFING ORDERED; MOTION
                                                   TO WITHDRAW DENIED



                              BILL H. WALMSLEY, Judge

       Appellant Jason Dove appeals from the revocation of his probation. Pursuant to Anders

v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k)(1),1 appellant’s

counsel has filed a no-merit brief and a motion to withdraw. We are unable to consider the

appeal at this time and order rebriefing.

       On November 22, 2011, appellant pleaded guilty to one count of residential burglary

in case CR-2011-1131 and one count of residential burglary in case CR-2011-1219. In

CR-2011-1131, he was sentenced to ten years’ probation. In CR-2011-1219, he was

sentenced to two years’ probation. On May 23, 2012, the State filed a petition to revoke in


       1
       Counsel has failed to include these citations in his brief. In Hollins v. State, 2013 Ark.
App. 695, we informed this attorney that such a failure would result in no-merit briefs being
uniformly returned for rebriefing. In the present appeal, counsel’s brief and motion were
submitted prior to Hollins being decided. We order rebriefing on other grounds and direct
counsel to include these citations in his substituted brief and motion.
                                  Cite as 2014 Ark. App. 26

both cases. After a hearing, the circuit court found that appellant had violated his probation

by committing the offenses of fleeing, theft of property, and breaking or entering. Upon

revocation, appellant was sentenced to ten years’ imprisonment in both cases to run

concurrently.

       Counsel asserts that the trial court did not commit error in overruling appellant’s

objections or in denying his motion for directed verdict. However, counsel has failed to

address all of the adverse rulings. Rule 4-3(k)(1) provides, in part, that

       The brief shall contain an argument section that consists of a list of all rulings adverse
       to the defendant made by the circuit court on all objections, motions and requests
       made by either party with an explanation as to why each adverse ruling is not a
       meritorious ground for reversal. The abstract and Addendum of the brief shall contain,
       in addition to the other material parts of the record, all rulings adverse to the defendant
       made by the circuit court.

       Counsel did not abstract the testimony of appellant’s probation officer, Constance

Brown. Although the circuit court did not base its revocation decision on the violations

Brown testified about, three adverse rulings occurred during Brown’s testimony. Appellant

made two objections that were overruled regarding the admission of his probation file.

Appellant’s objection to a question the State asked Brown was also overruled. A no-merit

brief that fails to address an adverse ruling does not satisfy the requirements of Rule 4-3(k)(1)

and must be rebriefed. Dorsey v. State, 2010 Ark. App. 742. Counsel has fifteen days from

the date of this opinion in which to file a substituted brief. Ark. Sup. Ct. R. 4-2(b)(3). The

briefing deficiencies set forth in our opinion are not to be taken as an exhaustive list, and we

urge counsel to carefully examine the record and review the rules before resubmitting a brief.

       Rebriefing ordered; motion to withdraw denied.

                                                2
                          Cite as 2014 Ark. App. 26

GLOVER and VAUGHT, JJ., agree.

C. Brian Williams, for appellant.

No response.




                                     3